DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (U.S. Patent Pub. No. 2014/0217211) in view of Audette et al. (U.S. Patent Pub. No. 2012/0027902).
Regarding claim 1, Sanford discloses a blender assembly (abstract; figure 1, reference #10), comprising: a base unit, said base unit housing a motor (figure 1, reference #12 and 14); a pedestal extending from the base unit and defining a peripheral edge (figures 4 and 5, reference #12a), wherein the peripheral edge includes a plurality of engagement members extending orthogonally from the peripheral edge (figures 4 and 5, reference #30a, 30b, 32a and 32b; [0020]); a container operatively positioned on the pedestal (figure 2, reference #16); an enclosure capable of providing a sound barrier and operatively attachable to said base unit, the enclosure comprising: a body portion including sidewalls (figures 1-3, reference #20 and 22); and a base portion that define a cavity (figure 3, reference #21 and 23), wherein the base portion includes an inner peripheral edge (figure 3, reference #21 on inside) comprising a plurality of engagement channels (figure 3, reference # 46a, 46b, 50a and 50b; [0023]), and wherein the container is operatively positioned within the cavity (figure 2, reference #16); wherein the base portion is capable to engage the pedestal such that the inner peripheral edge of the base portion circumscribes the peripheral edge of the pedestal (see figures 4 and 5; [0023]) and wherein the enclosure is pivotal between a locked and unlocked position to selectively secure the enclosure to the pedestal, wherein the plurality of engagement members are received by the plurality of engagement channels (figures 4 and 5, reference #28a and 28b; [0019]-[0025]).
While the reference discloses a locking mechanism to secure the enclosure to the pedestal, the reference does not explicitly disclose wherein the locking mechanism works by rotating the enclosure relative an axis defined by the pedestal between a locked and unlocked position to selectively secure the enclosure to the pedestal.
Audette et. al teaches another food processor (title).  The reference teaches wherein the enclosure is configured to engage the pedestal and wherein the enclosure is rotatable relative an axis defined by the pedestal between a locked and unlocked position to selectively secure the enclosure to the pedestal (figures 7 and 8, reference #28 and 68; [0064]-[0065]).

Regarding claim 2, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the base portion of the enclosure includes an aperture that defines an opening to receive the pedestal (figure 3, reference #23).
Regarding claim 3, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein said aperture is shaped to selectively receive the peripheral edge of the pedestal (figures 3-5, reference #12a and 23; [0019]-[0025]), wherein rotation of the enclosure selectively locks and selectively unlocks the enclosure to the pedestal (Audette et al. figures 7 and 8, reference #28 and 68; [0064]-[0065]).
Regarding claim 5, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein said plurality of engagement channels includes 
Regarding claim 7, Sanford in view of Audette et al. discloses all the limitations as set forth above.  While the reference only discloses two engagement members and two engagement channels, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the number of engagement members and channels to be four in order to provide a more secure connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claims 8 and 9, Sanford in view of Audette et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose feedback confirmation including an electric sensor.
Audette et al. discloses feedback confirmation capable to identify when the enclosure is in the locked position and the unlocked position (figures 7 and 10, reference #104 and 105; figures 8 and 9, reference #64; [0052]-[0054]; [0057]) and wherein the feedback confirmation includes an electric sensor in communication with the base unit capable to provide audible or visual feedback confirmation (figure 23, reference #158; [0053]).  In this case there would be visual feedback of the clutches rotating.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback confirmation and electric sensor of Audette et al. with the apparatus of Sanford.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach food processors.  One of ordinary skill in the art would be motivated to provide a feedback confirmation and electric sensor to ensure the enclosure is in the correct position before operating the motor for safety concerns and to prevent malfunction of the motor.
Regarding claim 10, Sanford discloses an enclosure for a blender assembly that is operable to surround a blending container while on a blender (abstract; figure 1, reference #10), said enclosure 
While the reference discloses a locking mechanism to secure the enclosure to the pedestal, the reference does not explicitly disclose wherein the locking mechanism works by rotating the enclosure relative an axis extending perpendicular to the pedestal between a locked and unlocked position to selectively secure the enclosure to the pedestal.
Audette et. al teaches another food processor (title).  The reference teaches a plurality of engagement channels extending from the sidewall of the aperture wherein the engagement channels are aligned with a plurality of engagement members positioned along a pedestal of a blender wherein the engagement members are rotatable relative to the engagement channels and wherein the enclosure is rotatable between a locked and unlocked position relative to an axis extending generally perpendicular to the pedestal (figures 7 and 8, reference #28 and 68; [0064]-[0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute locking mechanism of Sanford with the rotatable locking mechanism of Audette et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach food processors.  One of ordinary skill in the art would be motivated to substitute the 
Regarding claim 11, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotatable relative to the pedestal to engage and to disengage the engagement members with the engagement channels (Audette et al. figures 7 and 8, reference #28 and 68; [0064]-[0065]).
Regarding claim 12, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotated less than 90 degrees to selectively engage and disengage the engagement members with the engagement channels (Audette et al. see figures 7 and 8, reference #28 and 68; [0064]-[0065]).
Regarding claim 13, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotated less that 45 degrees to selectively engage and disengage the engagement members with the engagement channels (see figures 4 and 5, reference #28a and 28b (locking mechanisms are of minimal extensions along base and enclosure such that rotation is minimal); [0020]-[0025]).
Regarding claim 14, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotated less than 20 degrees 
Regarding claim 15, Sanford discloses a method for enclosing a blender assembly (abstract; figure 1, reference #10) comprising: providing an enclosure having a base and sidewalls that define a cavity (figures 1-3, reference #20, 21 and 22), and a plurality of engagement channels (figures 3-5, reference #40a, 40b, 50a and 50b); providing a blender base unit having a pedestal (figures 1 and 2, reference #12) and comprising a plurality of engagement members extending orthogonally from a peripheral base (figures 4 and 5, reference #30a, 30b, 32a and 32b); providing a container operatively positioned on the pedestal (figure 2, reference #16); positioning the base of the enclosure on the blender base unit (figures 4 and 5, [0019]-[0025]), wherein the container is operatively positioned within the enclosure (figure 2, reference #16); and pivoting the enclosure relative to the pedestal to engage the engagement channels of the enclosure to the engagement members of the blender base unit ([0019]-[0025]).
While the reference discloses a locking mechanism to secure the enclosure to the pedestal, the reference does not explicitly disclose wherein the locking mechanism works by rotating the enclosure relative a vertical axis extending through a general center of the pedestal to engage the enclosure of the blender base unit.
Audette et. al teaches another food processor (title).  The reference teaches rotating the enclosure relative a vertical axis extending through a general center of the pedestal to engage the enclosure of the blender base unit (figures 7 and 8, reference #28 and 68; [0064]-[0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify locking mechanism of Sanford with the rotatable locking mechanism of Audette et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach food processors.  One of ordinary skill in the art would be motivated to modify the 
Regarding claim 16, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the step of positioning the base of the enclosure on the blender base unit further comprises receiving, in an aperture of the base, a pedestal (figures 4 and 5, reference #12a and 21).
Regarding claim 17, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses aligning a plurality of engagement members with a plurality of engagement channels (Sanford figures 4 and 5, reference #30a, 30b, 40a and 40b).
Regarding claim 18, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses rotating the plurality of engagement members relative to the plurality of engagement channels to engage the enclosure to the blender base unit (Audette et al. figures 7 and 8, reference #28 and 68; [0064]-[0065])).
Regarding claim 19, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotated less than 45 degrees to engage the engagement members with the engagement channels (Audette et al. see figures 7 and 8, reference #28 and 68 extend less than 45 degrees around the base and pedestal; [0065])
Regarding claim 20, Sanford in view of Audette et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the enclosure is rotated less than 20 degrees to engage the engagement members with the engagement channels (Audette et al. see figures 7 and 8, reference #28 and 68 extend less than 20 degrees around the base and pedestal; [0065]).
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argues Audette cannot be used to teach the deficiencies of Sanford because Audette teaches a container not a disclosure.  Examiner finds this argument unpersuasive.  Applicant has not made any distinction in the claims between a container and an enclosure.  The container of Audette is considered an enclosure because it encloses material.  Applicant further argues the combination is improper because the Office Action relied on information from Applicant’s specification.  Examiner finds this argument unpersuasive.  Applicant has not pointed out what information/language the office action takes from Applicant’ specification.  Rather, the office action does not take any information from Applicant’s specification as support for the combination rejection.  Applicant further argues about the substitution and modification of Sanford being hindsight.  Examiner finds this argument unpersuasive.  There is no hindsight in the combination rejection.  The modification and substitution of common locking mechanisms is recognized in the art, as evidenced by Audette [0064]-[0065], and is generally recognized as being within the level of ordinary skill in the art as set forth by legal precedent.  See MPEP §2144.  Applicant’s hindsight argument is improper.  “[S]o long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971.  No information was taken from Applicant’s disclosure, rather the information was gleaned from the references.  Applicant has not .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774